Title: From Thomas Jefferson to William C. C. Claiborne, 14 July 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington July 14. 05.
                  
                  In the moment of my departure for Monticello I recieve letters from Capt. Lewis by which I percieve he has sent about 6. or 8. packages, filled with very curious subjects from the upper country of the Missouri, to St. Louis, from whence they will be embarked for N. Orleans to your care, to be forwarded to me. altho’ I know you will give them all possible attention, yet I could not avoid recommending them particularly to you. the best port they could come to would be Richmond. next to that this place. but as I presume you have not so much intercourse with us as to have always a choice of ports, be so good as to commit them by a safe vessel bound to any port of Virginia or of the states North of that, from which I can have them readily brought here.   Colo. Tousard is arrived at Philadelphia. I am told he is the Consul of France for New Orleans. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               